DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because the abstract does not end with a period at the last sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shank et al. (US 6,445,776 B1; hereafter Shank) in view of GANDHI et al. (US 9,104,773 B2; hereafter GANDHI).


With respect to claim 1, Shank discloses a method (Abstract, Title) comprising: 
receiving, at a system (system in FIG. 1; System in FIG. 2), an application instruction of an application server (200, MEDIA SERVER of FIG. 2; 100, SERVER of FIG. 1) that is external to the system (system in FIG. 1; System in FIG. 2), the application instruction received using an application programming interface (API) (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) via a network (network 100 and 105 in FIG. 1), 
the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) being an instruction of an account (column 7, lines 1-13) of a plurality of accounts of the system (system in FIG. 1; System in FIG. 2); 
in response to receiving the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60), performing an action (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages); 
publishing an event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) corresponding to the action to an event router (234, CORBA EVENT SERVICE of FIG. 2) of the system (system in FIG. 1; System in FIG. 2), the published comprising an identification of the account (column 7, lines 1-13); and 

Shank does not disclose sending the published event from the event router to a subscriber associated with the account.

GANDHI discloses sending the published event from the event router to a subscriber associated with the account (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 2, Shank does not disclose comprising: establishing a subscription by the subscriber for events associated with a type of the published event.

GANDHI discloses establishing a subscription by the subscriber for events associated with a type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 3, Shank does not disclose wherein: the subscriber has permission to receive information for the type of the published event. 

GANDHI discloses the subscriber has permission to receive information for the type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.


With respect to claim 4, Shank further discloses the method of claim 2, wherein: the published event comprises an identification of the type of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).

With respect to claim 5, Shank further discloses the method of claim 4, wherein: the sending of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) from the event router (234, CORBA EVENT SERVICE of FIG. 2) to the subscriber is based on the published event comprising the identification of the type and the identification of the account (column 7, lines 1-13).

With respect to claim 6, Shank further discloses the method of claim 2, wherein: the subscription includes a parameter filter (column 8, lines 37-68, see the session created and event queue with event messages) that comprises an identification of a characteristic of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).

With respect to claim 7, Shank further discloses the method of claim 1, further comprising: sending the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) from the event router to the application server (200, MEDIA SERVER of FIG. 2; 100, SERVER of FIG. 1).

With respect to claim 8, Shank further discloses the method of claim 1, wherein the event router comprises a plurality of message brokers arranged according to one or more event types (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).


With respect to claim 9, Shank discloses a system (system in FIG. 1; System in FIG. 2) comprising: 
a memory that stores instructions (column 3, lines 17-30); and 
one or more processors (column 3, lines 17-30) configured by the instructions to perform operations comprising: 
receiving an application instruction of an application server (200, MEDIA SERVER of FIG. 2; 100, SERVER of FIG. 1) that is external to the system (system in FIG. 1; System in FIG. 2), the application instruction received using an application programming interface (API) (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) via a network (network 100 and 105 in FIG. 1), 
the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) being an instruction of an account (column 7, lines 1-13) of a plurality of accounts of the system (system in FIG. 1; System in FIG. 2); 
in response to receiving the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60), performing an action (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages); 
publishing an event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) corresponding to the action to an event router (234, CORBA EVENT SERVICE of FIG. 2) of the system (system in FIG. 1; System in FIG. 2), the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) comprising an identification of the account (column 7, lines 1-13); and 

Shank does not disclose sending the published event from the event router to a subscriber associated with the account.

GANDHI discloses sending the published event from the event router to a subscriber associated with the account (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 10, Shank does not disclose wherein the operations further comprise: establishing a subscription by the subscriber for events associated with a type of the published event.

GANDHI discloses establishing a subscription by the subscriber for events associated with a type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 11, Shank does not disclose wherein: the subscriber has permission to receive information for the type of the published event. 

GANDHI discloses the subscriber has permission to receive information for the type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 12, Shank further discloses the system of claim 10, wherein: the published event comprises an identification of the type of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).

With respect to claim 13, Shank further discloses the system of claim 12, wherein: the sending of the published event from the event router (234, CORBA EVENT SERVICE of FIG. 2) to the subscriber is based on the published event comprising the identification of the type and the identification of the account.

With respect to claim 14, Shank further discloses the system of claim 10, wherein: the subscription includes a parameter filter (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) that comprises an identification of a characteristic of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).

With respect to claim 15, Shank further discloses the system of claim wherein the operations further comprise: sending the published event from the event router (234, CORBA EVENT SERVICE of FIG. 2) to the application server (200, MEDIA SERVER of FIG. 2; 100, SERVER of FIG. 1).

With respect to claim 16, Shank further discloses wherein the event router comprises a plurality of message brokers arranged according to one or more event types (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).

With respect to claim 17, Shank discloses a non-transitory machine-readable medium (column 3, lines 17-30) that stores instructions that, when executed by one or more processors (column 3, lines 17-30) of a system (system in FIG. 1; System in FIG. 2), cause the system to perform operations comprising: 
receiving an application instruction of an application server (200, MEDIA SERVER of FIG. 2; 100, SERVER of FIG. 1) that is external to the system (system in FIG. 1; System in FIG. 2), the application instruction received using an application programming interface (API) (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) via a network (network 100 and 105 in FIG. 1), 
the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60) being an instruction of an account (column 7, lines 1-13) of a plurality of accounts of the system (system in FIG. 1; System in FIG. 2); 
in response to receiving the application instruction (API modules 270, 272, 274, 276, 278 of FIG. 3; column 6, lines 38-60), performing an action (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages); 
publishing an event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) corresponding to the action to an event router (234, CORBA EVENT SERVICE of FIG. 2) of the system (system in FIG. 1; System in FIG. 2), the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages) comprising an identification of the account (column 7, lines 1-13); and 

Shank does not disclose sending the published event from the event router to a subscriber associated with the account.

GANDHI discloses sending the published event from the event router to a subscriber associated with the account (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 18, Shank does not disclose wherein the operations further comprise: establishing a subscription by the subscriber for events associated with a type of the published event.

GANDHI discloses establishing a subscription by the subscriber for events associated with a type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 19, Shank does not disclose wherein: the subscriber has permission to receive information for the type of the published event.

GANDHI discloses wherein: the subscriber has permission to receive information for the type of the published event (1050, 1052, 1054 in FIG. 10; column 7, lines 17-45, col. 11, lines 30-35; col. 12, lines 6-15).

GANDHI teaches the benefit of more efficient and streamlined management of feed and event subscriptions with a web browser (column 2, lines 12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the authorizing and permission for event subscription as taught in GANDHI with the method, system, and medium of Shank to produce an expected result.

With respect to claim 20, Shank further discloses wherein: the published event comprises an identification of the type of the published event (col. 7, lines 50-60; column 8, lines 37-68, see the session created and event queue with event messages).




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        July 29, 2022